       Case 1:19-cv-06642-PGG Document 37 Filed 09/27/19 Page 1 of 2
          Case 1:19-cv-06642-PGG Document 35· Filed 09/26/19 Page 1 of 2
                                          U.S. Department of Justice

                                                      . United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007




BYECF
The Honorable Paul G. Gardephe
United States District Judge
United States Courthouse                                                                       i~e :-J .S.o;ij,.· !I'
                                                                                    ·~ ,: , <., ·.,.

40 Foley Square
New York, NY 10007
                                                                           Dated;                      r
                                                                                           '1 l i.. 1 , ·~:t;.~,-

       Re:     Village ofScarsdale v. Internal Revenue Service et al., No. 19 Civ. 6654 (PGG);
               State ofNew Jersey et al. v. Mnuchin et al., No. 19 Civ. 6642 (PGG)

Dear Judge Gardephe:

        This Office represents the Internal Revenue Service ("IRS"); the Department of the
Treasury; Charles P. Rettig, Commissioner of the IRS; and Steven T,. Mnuchin, as Secretary of
the Treasury, who are the defendants in both of the above-referenced actions (referred to herein
as the "Scarsdale Case" and the "State Case"). The Court accepted these matters as related, since
"[t]here is identical factual and legal overlap in the cases." See Scarsdale Case, Dkt. No. 4
(Plaintiffs Statement of Relatedness). The defendants write respectfully with the consent of the
plaintiffs in both cases, to request an adjournment of the defendants' time to respond to the
complaint in the Scarsdale Case and to propose that the parties submit a further status report to
the Court on October 11, 2019. The reasons for these requests are set forth in more detail below.

        The defendants were served with the complaint in the Scarsdale Case on or about July 29,
2019, and their response thereto is due tomorrow, September 27, 2019. The plaintiffs in the
State Case have perfected or are endeavoring to perfect service of their complaint this week. The
parties to both matters have conferred jointly and agree that the initial rounds of briefing in these
cases, at least, should proceed in parallel, given their "identical factual and legal overlap."
However, the parties need some additional time to confer as to the nature of the briefing that the
parties intend to submit to the Court, the scope of the issues that will be addressed therein, and
whether the Court's assistance will be needed to address any disputes regarding those issues.
Because these discussions remain ongoing, the defendants in the Scarsdale Case require
additional time to respond to the complaint.

        For these reasons, the parties have agreed to the following proposed schedule, and
respectfully request that the Court endorse it:

   •   On October 11, 2019, the parties will submit a further status report to the Court, setting
       forth either an agreed description of the briefing that they intend to file, or their differing
       views and a request that the Court resolve their dispute, if necessary;
          Case 1:19-cv-06642-PGG Document 37 Filed 09/27/19 Page 2 of 2
             Case 1:19-cv-06642-PGG Document 35 Filed 09/26/19 Page 2 of 2
                                                                                                Page 2


      •    On November 26, 2019, the defendants will file their omnibus response to the complaints
           in both the Scarsdale and the State Cases.

           We thank the Court for its consideration of this request.

                                                          Respectfully,

                                                          GEOFFREY S. BERMAN
                                                          United States Attorney

                                                    By:     s/Jean-David Barnea
                                                          JEAN-DAVID BARNEA
                                                          REBECCA S. TINIO
                                                          Assistant United States Attorneys
                                                          Tel. (212) 637-2679/2774
                                                          Fax (212) 637-2686

cc:       Counsel for plaintiffs (by ECF)
